UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 9, 2013 VISUALANT, INCORPORATED (Exact name of Registrant as specified in its charter) Nevada 0-25541 91-1948357 (State or jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 500 Union Street, Suite 420 Seattle, Washington 98101 (206) 903-1351 (Address of Registrant’s principal executive office and telephone number) Section 8 – OTHER EVENTS Item 8.01 Other Events. Visualant, Inc. (“Visualant” or the “Company”) an industry-leading provider of chromatic-based identification and diagnostic solutions with its ChromaID™ technology, held its 2013 Special Meeting of Stockholders on August 9, 2013.The results of the Annual Meeting are set forth below.The matter considered at the special meeting was described in detail in the definitive proxy statement on Schedule 14A that the Company filed with the Securities and Exchange Commission on July 3, 2013. Proposal No. 1 - Approved an amendment of the Company’s Articles of Incorporation to increase the number of authorized shares from 200 million to 500 million. Motion Description Vote Shares 1 Amendment of Articles of Incorporation For to increase the number of authorized Against shares from 200 million to 500 million. Abstain Non Vote - Quorum Total Voted 75.1% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Registrant: VISUALANT, INCORPORATED By: /s/Mark Scott Mark Scott Chief Financial Officer August 9, 2013 1
